DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1: The word “sprocket” (Line 8) is changed to recite - - sprockets - -.
Claim 1: The words “drivetrain (2)” (Line 20) are changed to recite - - drivetrain (2), - -.
Claim 1: The words “second gear wheel” (Line 18) are changed to recite - - second sprocket - -.
Claim 1: The words “second gear wheel” (Lines 19-20) are changed to recite - - second sprocket - -.
Claim 5: The words “first retaining part (90),” (Line 3) are changed to recite - - first retaining part (90) - -.
Claim 5: The words “second retaining part (92),” (Line 5) are changed to recite - - second retaining part (92) - -.
Claim 7: The words “second gear wheel (48) for fixing the second gear wheel (48)” (Line 8) are changed to recite - - second sprocket (48) for fixing the second sprocket (48) - -.

Drawings
The drawings are acceptable.

Response to Arguments
Applicant's arguments filed on 08/19/2022 are found to be persuasive.

Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The reasons for indication of allowable subject matter contained in the 05/20/2022 Non-Final Rejection remains applicable and forms the reasons for allowance here.
Accordingly, the closest art of record does not suggest the totality of limitations recited in Claim 1.  Furthermore, the prior art does not provide any teaching, suggestion or motivation to modify toward the entirety of applicant's claim.  Nor does there appear to be any readily apparent cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s claimed invention.
Lastly, the examiner finds the claims to be sufficiently clear and precise in accordance with MPEP 2173.02(II) which states that the claims are not read in a vacuum but rather “must not be rejected” but rather "the examiner should allow claims" that set forth the scope of protection/infringement with a sufficient degree of particularity and distinctness without true ambiguity when analyzed on the whole in light of the content of the application disclosure, prior art teachings and the interpretations that would be given by one possessing ordinary skill in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658